Citation Nr: 1036054	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-06 771A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability. 

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

4.  Entitlement to service connection for a skin disability. 

5.  Entitlement to an initial rating in excess of 10 percent for 
irritable bowel syndrome.  

6.  Entitlement to service connection for anxiety disorder as 
secondary to irritable bowel syndrome. 

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a bilateral knee 
disability.  

9.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

10.  Entitlement to an earlier effective date for service 
connection for irritable bowel syndrome, to include on the basis 
of clear and unmistakable error (CUE) in an October 1982 rating 
decision.

REPRESENTATION

Appellant represented by:	Michael Eby 

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to October 
1981. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in New Orleans, Louisiana, (hereinafter RO).  

In July 2010, the Veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2002).  
During this hearing, the undersigned Board Member was located in 
Washington, D.C., and the Veteran was located at the RO.  

The issues of entitlement to service connection for a cervical 
spine disability, an initial rating in excess of 10 percent for 
irritable bowel syndrome; entitlement to an earlier effective 
date for service connection for irritable bowel syndrome, to 
include on the basis of CUE in an October 1982 rating decision, 
and entitlement to service connection for anxiety disorder as 
secondary to irritable bowel syndrome, a low back disability, a 
bilateral knee disability, and GERD require additional 
development or processing and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Folliculitis was noted in service treatment reports and on 
recent post-service clinical reports.   

2.  There is no competent evidence linking sinusitis to service.  

3.  A current diagnosis of PTSD under the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition (DSM-IV) is not of record.


CONCLUSIONS OF LAW

1.  Folliculitis was incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case,  prior to initial adjudication, by letter dated in 
June 2005 with respect to the claim for service connection for 
PTSD and letter dated in October 2004 with respect to the other 
claims adjudicated below.  These letters informed the appellant 
of the information and evidence necessary to prevail in his 
claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  The Veteran was 
afforded a PTSD screen in connection with VA psychiatric 
treatment as described below and as the record does not contain 
any indication that the Veteran has a current disability 
resulting from sinusitis that is related to service, a VA 
examination addressing this claim is not necessary.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims 
decided below, the duty to assist has been fulfilled with respect 
to these claims.   

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Sinus/Skin Conditions

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The medical history collected at entrance to service in September 
1977 noted that the Veteran had pneumonia with sinusitis in 
childhood and that he had a mild occipital skin reaction.  The 
entrance examination did not reveal a sinus or skin condition.  
Service treatment reports dated in November 1978, November 1980, 
and October 1981 reflect folliculitis of the hairline and scalp, 
and the Veteran had a shaving profile.  A May 1979 service 
treatment report reflected sinus headaches.  Sinusitis is not 
shown in service, and the November 1981 separation examination 
did not reveal a skin or sinus disability.  

As for the post-service evidence , a private clinical report 
dated in May 2004 noted an impression of sinusitis.  A statement 
from a private physician in August 2004 noted that the Veteran 
had chronic sinusitis.  With respect to a skin disability, the 
post service evidence includes a private clinical report dated in 
May 1998 noting a description by the Veteran of bumps in the head 
that come and go and are accompanied by the loss of hair.  The 
impression was moderate severe tinea corpus.  VA dermatologic 
reports dated from 2002 reflect treatment for seborrheic 
dermatitis and folliculitis of the scalp.  A private clinical 
record dated in August 2004 reflects a rash on the scalp, and the 
previously referenced August 2004 private physician's statement 
noted that the Veteran had "old tinea capitis" and alopecia 
areata.    

At his July 2010 hearing, the Veteran described having used the 
same type of shampoo after service that was prescribed for his 
folliculitis in service, and essentiality reported continuity of 
symptomatology associated with this condition since service.  As 
such, and given the in-service and post service evidence of 
folliculitis, the Board finds that service connection for 
folliculitis may be granted.  All reasonable doubt in making this 
determination has been resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

With respect to sinusitis, this condition was not shown in 
service, to include on the reports from the November 1981 
separation examination.  There is no competent evidence linking 
the sinusitis shown in 2004 to service.  As for the Veteran's 
assertion, to include in sworn testimony at the July 2010 
hearing, that he has a current disability due to sinusitis that 
is related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  As such, and given the 
silent service treatment reports and lack of any medical evidence 
linking sinusitis to service, the claim for service connection 
for sinusitis must be denied.  Hickson, supra.  The Board has 
also considered the doctrine of reasonable doubt in connection 
with this claim, but as the preponderance of the evidence is 
against the Veteran's claim for service connection for sinusitis, 
the doctrine is not for application.  Gilbert, supra.  
  
B.  PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In order to warrant a grant of service connection for PTSD, the 
diagnosis of PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM- IV). See 
generally Cohen, supra, 10 Vet. App. 128 (1997); 38 C.F.R. § 
4.125.  In order to warrant a grant of service connection, that a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

A review of the record does not reflect a diagnosis of PTSD, and 
a PTSD screen by a VA psychiatrist in April 2006 was negative.  
As such, the claim for service connection for PTSD must be denied 
on the basis of there being no current disability.  See Rabideau, 
Brammer, supra.  In reaching the above decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim for 
service connection for PTSD, the doctrine is not for application.  
Gilbert, supra.


ORDER

Entitlement to service connection for folliculitis is granted.    

Entitlement to service connection for a sinus disability is 
denied. 

Entitlement to service connection for PTSD is denied. 


REMAND

Subsequent to the most recent supplemental statement of the case 
addressing the issues of entitlement to service connection for a 
cervical spine disability and an  increased rating of irritable 
bowel syndrome in October 2008, additional evidence pertinent to 
theses claims have been received, to include reports from an 
August 2009 VA examination of the intestines and VA outpatient 
treatment reports, with one such report dated in June 2010 
linking cervical disc disease and spondylosis to service.  As 
such, the RO will be directed upon remand to consider this 
evidence and if the claim remains denied, complete a supplemental 
statement of the case addressing these issues.  
38 C.F.R. §19.31(b) (2009).  

Furthermore, inasmuch as there is a service treatment record in 
March 1981 indicating the Veteran fell backward into the tailgate 
of a vehicle and hit the base of his neck and the above 
referenced June 2010 medical report links a cervical spine 
disability to service, that Board concludes that a VA examination 
that includes a medical opinion as to whether the Veteran's 
current spine disability is etiologically related to service or a 
work related accident in June 2000 is necessary in this case in 
order to comply with the duty to assist provisions of the VCAA.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).    
 
An October 2009 statement received from the Veteran represents a 
notice of disagreement with the claims for entitlement to service 
connection for anxiety disorder as secondary to irritable bowel 
syndrome, a low back disability, a bilateral knee disability, and 
GERD denied by a September 2009 rating decision.  As such, the 
Board is obligated to remand these issues for the issuance of a 
statement of the case that addresses the issues.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Similarly, as the Veteran's 
representative submitted a notice of disagreement dated in March 
2010 with respect to the March 2010 denial of the claim for 
entitlement to an earlier effective date for service connection 
for irritable bowel syndrome, to include on the basis of CUE in 
an October 1982 rating decision, this issue must also be remanded 
for a statement of the case.  Manlincon, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to the issues of 
entitlement to an earlier effective date 
for service connection for irritable bowel 
syndrome, to include on the basis of CUE in 
an October 1982 rating decision, and 
entitlement to service connection for 
anxiety disorder as secondary to irritable 
bowel syndrome, a low back disability, a 
bilateral knee disability, and GERD.  The 
Veteran is reminded that to vest the Board 
with jurisdiction over any of these issues, 
a timely substantive appeal with respect to 
this issue must be filed.  38 C.F.R. § 
20.202 (2009).  

2.  The Veteran should be afforded an 
appropriate VA examination to determine if 
he has a cervical spine disability that is 
the result of service, to include the 
March 1981 injury, or is the result of a 
post-service injury or pathology, to 
include a work related accident in June 
2000.  The claims files should be made 
available to the examiner for review prior 
to the examination, and a rationale 
provided for any opinion expressed.  If it 
is not possible to provide the opinion 
sought, that likewise should be explained.  

3.  The RO should readjudicate the claims 
for service connection a cervical spine 
disorder and an increased rating for 
irritable bowel syndrome with consideration 
of the evidence received since the October 
2008 supplemental statement of the case, to 
include the reports from the August 2009 VA 
evaluation.  The readjudication of the 
claim for service connection for a cervical 
spine disability should also include 
consideration of the reports from the VA 
examination requested above.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, he and his representative 
should be provided a supplemental statement 
of the case that specifically documents 
consideration of all evidence relevant to 
these claims received since the October 
2008 supplemental statement of the case.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


	
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


